Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 1 of 29 Page ID #:793




    1 Michael D. Murphy (SBN 224678)
       mmurphy@ecjlaw.com
    2 Kenneth P. Hsu (SBN 306326)
       khsu@ecjlaw.com
    3 ERVIN COHEN & JESSUP LLP
      9401 Wilshire Boulevard, Ninth Floor
    4 Beverly Hills, California 90212-2974
      Telephone (310) 273-6333
    5 Facsimile (310) 859-2325
    6 Attorneys for Respondents and Counter-Petitioners
      Have A Heart Compassion Care, Inc. and Ryan Kunkel
    7
    8                       UNITED STATES DISTRICT COURT
    9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11 ELIAS SHIBER, an individual; and           Case No. 2:20-cv-05441-SVW-SHK
      CANA, INC., a California corporation,
   12                                            Hon. Stephen V. Wilson – Courtroom
                Petitioners and                  10A
   13           Counter-Respondents,
                                                 RESPONDENTS AND COUNTER-
   14             v.                             PETITIONERS HAVE A HEART
                                                 COMPASSION CARE, INC. AND
   15 HAVE A HEART COMPASSION                    RYAN KUNKEL’S COMBINED
      CARE, INC., a Washington
   16 corporation; and RYAN KUNKEL, an           (1) NOTICE OF HEARING AND
      individual,                                MOTION TO CONFIRM
   17                                            ARBITRATION AWARD; AND
                   Respondents and
   18              Counter-Petitioners,          (2) OPPOSITION TO
                                                 PETITIONERS ELIAS SHIBER
   19                                            AND CANA, INC’S MOTION TO
                                                 VACATE THE SAME
   20                                            ARBITRATION AWARD
   21                                            [Declaration of Michael D. Murphy;
                                                 Evidentiary Objections to Declarations
   22                                            of Elias Shiber and Faryan A. Afifi,
                                                 Esq.; and [Proposed] Order filed
   23                                            concurrently herewith]
   24                                            Date: September 21, 2020
                                                 Time: 1:30 p.m.
   25                                            Crtrm.: 10A
   26                                            Petition Filed: May 11, 2020
   27
   28
        16666.1:9968390.3
         HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
            ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 2 of 29 Page ID #:794




    1        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2        PLEASE TAKE NOTICE that, on September 21, 2020, at 1:30 p.m., or as
    3 soon thereafter as the matter may be heard, in Courtroom 10A of the above-entitled
    4 Court, located at 350 West 1st Street, 10th Floor, Los Angeles, California 90012,
    5 Respondents and Counter-Petitioners Have A Heart Compassion Care, Inc. and
    6 Ryan Kunkel (collectively, “Respondents”) will, and hereby do, move this Court for
    7 an order confirming the JAMS arbitration award, dated February 5, 2020, rendered
    8 in favor of Respondents and against Petitioners and Counter-Respondents Elias
    9 Shiber and Cana, Inc. (collectively, “Petitioners”) in the matter of Have A Heart
   10 Compassion Care, Inc. et al. v. Elias Shiber et al., JAMS Case No. 1210036053 (the
   11 “Arbitration Award”). A true and correct copy of the Arbitration Award is filed
   12 concurrently herewith as Exhibit A to the Declaration of Michael D. Murphy.
   13        This Motion is made on the grounds that Petitioners and Respondents
   14 voluntarily entered into a binding arbitration agreement that did not expressly adopt
   15 the California Arbitration Act (thus triggering the Federal Arbitration Act), and
   16 agreed to submit the underlying dispute to arbitration before a JAMS neutral.
   17 Petitioners and Respondents are thus bound by the resulting Arbitration Award,
   18 which followed a five-day arbitration hearing in which all parties presented
   19 extensive oral and documentary evidence. Petitioners have not – and cannot –
   20 identify any grounds to modify, correct, or vacate the Arbitration Award.
   21 Accordingly, this Motion should be granted and Petitioners’ competing Motion to
   22 Vacate Arbitration Award should be denied. (ECF No. 14.)
   23        This Motion is made pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et
   24 seq., and this Court’s order dated August 18, 2020. (ECF No. 12.) This Motion is
   25 also based upon Respondents’ Counter-Petition to Confirm Arbitration Award (ECF
   26 No. 8), Respondents’ Notice of Removal (ECF No. 1), this Notice, the
   27 accompanying Memorandum of Points and Authorities (which simultaneously
   28 explains the facts and law in support of confirmation, as well as in opposition to
                                                 2
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 3 of 29 Page ID #:795




    1 Petitioners’ Motion to Vacate Arbitration Award), the concurrently filed Declaration
    2 of Michael D. Murphy, the concurrently filed [Proposed] Order, the pleadings, files
    3 and records in this action, and such further evidence and argument that may be
    4 presented to the Court at or before the hearing of this Motion and the concurrently
    5 pending Motion to Vacate Arbitration Award filed by Petitioners.
    6
    7 DATED: August 31, 2020               ERVIN COHEN & JESSUP LLP
    8
    9
                                           By:          /s/ Michael D. Murphy
   10
                                                 Michael D. Murphy
   11                                            Attorneys for Respondents and Counter-
   12                                            Petitioners Have A Heart Compassion
                                                 Care, Inc. and Ryan Kunkel
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 3
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 4 of 29 Page ID #:796




    1                                        TABLE OF CONTENTS
                                                                                                                       Page
    2
    3 I.     INTRODUCTION ............................................................................................. 1
    4 II.    RELEVANT BACKGROUND......................................................................... 2
    5        A.       The Arbitration Agreement ..................................................................... 2
    6        B.       The Pre-Hearing Arbitration Proceedings .............................................. 3
    7        C.       The Arbitration Hearing .......................................................................... 5
    8        D.       The Arbitration Award ............................................................................ 5
    9 III.   ARGUMENT .................................................................................................... 6
   10        A.       The FAA Governs the Arbitration Award. ............................................. 6
   11        B.       The Arbitration Award Should Be Confirmed and Judgment
                      Entered Thereon. ..................................................................................... 8
   12
             C.       Petitioners Fail to Identify Any Grounds to Vacate The Award. ........... 9
   13
                      1.       Cana Is Bound by the Arbitration Award. .................................. 10
   14
                      2.       The Arbitrator Did Not Engage in Any Misconduct or
   15                          Otherwise Prejudice Petitioners.................................................. 13
   16                          (a)      The Arbitrator Did Not Exhibit Bias or Disparately
                                        Treat the Parties. ............................................................... 14
   17
                               (b)      Petitioners Were Not Prejudiced. ..................................... 16
   18
                      3.       Petitioners’ Attempt to Relitigate the Dispute Fails. .................. 17
   19
                      4.       In Any Event, The Arbitrator Properly Rescinded the
   20                          Transaction.................................................................................. 18
   21        D.       The CAA Does Not Compel A Different Result. ................................. 19
   22 IV.    CONCLUSION ............................................................................................... 20
   23
   24
   25
   26
   27
   28
                                                                i
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 5 of 29 Page ID #:797




    1                                        TABLE OF AUTHORITIES
    2                                                                                                             Page(s)
    3
         Cases
    4
         A.G. Edwards & Sons, Inc. v. McCollough,
    5       967 F.2d 1401 (9th Cir. 1992) .............................................................................. 16
    6
      Advanced Micro Devices, Inc. v. Intel Corp.,
    7   9 Cal. 4th 362 (1994) ............................................................................................ 18
    8 Certain Underwriters at Lloyd’s London v. Argonaut Ins. Co.,
    9   264 F. Supp. 2d 926 (N.D. Cal. 2003).................................................................... 7
   10 Comer v. Micor, Inc.,
   11   436 F.3d 1098 (9th Cir. 2006) ........................................................................ 10, 11

   12 Dist. Council of Iron Workers of State of California & Vicinity v. Pitner
         & Zenor,
   13    246 F.3d 673 (9th Cir. 2000) ................................................................................ 12
   14
      Douglass v. Serenivision, Inc.,
   15    20 Cal. App. 5th 376 (2018) ................................................................................. 12
   16 E.I. DuPont de Nemours & Co. v. Rhone Poulenc Fiber & Resin
   17    Intermediates, S.A.S.,
         269 F.3d 187 (3d Cir. 2001) ................................................................................. 11
   18
   19 Fairchild & Co., Inc. v. Richmond, F. & P. R. Co.,
         516 F. Supp. 1305 (D.D.C. 1981)......................................................................... 16
   20
      Fid. Fed. Bank, FSB v. Durga Ma Corp.,
   21    386 F.3d 1306 (9th Cir. 2004) ............................................................................ 7, 9
   22
      First Options of Chicago, Inc. v. Kaplan,
   23    514 U.S. 938 (1995) ............................................................................................. 10
   24 Golden State Bank v. First-Citizens Bank & Tr. Co.,
   25   No. 10-526-GW, 2012 WL 12985121 (C.D. Cal. Apr. 30, 2012) ....................... 20
   26 Maaso v. Signer,
   27   203 Cal. App. 4th 362 (2012) ............................................................................... 16

   28
                                                                  1
          HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
             ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 6 of 29 Page ID #:798




    1 Moncharsh v. Heily & Blasé,
         3 Cal. 4th 1 (1992) ................................................................................................ 18
    2
    3 Pacific Reinsurance Management Corp. v. Ohio Reinsurance Corp.,
         935 F.2d 1019 (9th Cir. 1991) .............................................................................. 18
    4
      PowerAgent Inc. v. Elec. Data Sys. Corp.,
    5
         358 F.3d 1187 (9th Cir. 2004) .............................................................................. 12
    6
      Ralph Andrews Prods., Inc. v. Writers Guild of Am., W.,
    7    938 F.2d 128 (9th Cir. 1991) ................................................................................ 10
    8
      Royal All. Assocs., Inc. v. Liebhaber,
    9    2 Cal. App. 5th 1092 (2016) ................................................................................. 10
   10 Sovak v. Chugai Pharm. Co.,
   11    280 F.3d 1266 (9th Cir. 2002) ............................................................................ 7, 8
   12 TIG Ins. Co. of Michigan v. Homestore, Inc.
   13    (2006) 137 Cal. App. 4th 749 ............................................................................... 18

   14 United Paperworkers Intern. Union, AFL–CIO v. Misco, Inc.,
         484 U.S. 29 (1987) ............................................................................................... 18
   15
   16 United States Life Ins. Co. v. Superior Nat’l Ins. Co.,
         591 F.3d 1167 (9th Cir. 2010) ........................................................................ 10, 18
   17
      ValueSelling Assocs., LLC v. Temple,
   18    No. 09-CV-1493-JM, 2011 WL 2532560 (S.D. Cal. June 23, 2011),
   19    aff’d, 520 F. App’x 593 (9th Cir. 2013) ................................................................. 8
   20 Wynn Resorts, Ltd. v. Atl.-Pac. Capital, Inc.,
   21   497 F. App’x 740 (9th Cir. 2012) ......................................................................... 13

   22 Statutes
   23 9 U.S.C. § 9.............................................................................................................. 1, 9
   24 9 U.S.C. § 10(a) ..................................................................................................... 1, 10
   25
      CAA ............................................................................................................. 7, 8, 19, 20
   26
      Cal. Civ. Code § 1689(a) ........................................................................................... 19
   27
   28 Cal. Code Civ. Proc. § 1286 ...................................................................................... 20
                                                                      2
          HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
             ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 7 of 29 Page ID #:799




    1 Cal. Code Civ. Proc. § 1286.2 ................................................................................... 20
    2 Cal. Code Civ. Proc. § 1286.2(a)(5) .......................................................................... 20
    3
      California Arbitration Act............................................................................................ 1
    4
      CCP § 1286.2(a)(6) .................................................................................................... 20
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                   3
         HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
            ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 8 of 29 Page ID #:800




    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.      INTRODUCTION
    3         At issue in these competing petitions is a comprehensive and well-reasoned
    4 arbitration award that resolved a straightforward contractual dispute in favor of
    5 Respondents and Counter-Petitioners Have A Heart Compassion Care, Inc. (“Have
    6 A Heart”) and Ryan Kunkel (“Kunkel,” and collectively, “Respondents”). That
    7 award was issued after (1) a five-day arbitration hearing, in which all parties
    8 presented extensive oral and documentary evidence (as well as extensive discovery),
    9 (2) extensive briefing both before and after that hearing, and (3) a one-hour closing
   10 argument. At no point during the briefing, testimony, or oral argument did
   11 Petitioners raise any objections as to jurisdiction, arbitrability, or fairness.
   12 Accordingly, pursuant to the Federal Arbitration Act’s (the “FAA”) clear statutory
   13 language, the Court “must” confirm the award and enable Respondents to obtain the
   14 relief they sought when they commenced arbitration proceedings. 9 U.S.C. § 9.
   15         Petitioners and Counter-Respondents Elias Shiber (“Shiber”) and Cana, Inc.
   16 (“Cana,” and collectively, “Petitioners”) purport to complicate what should be a
   17 summary confirmation proceeding with their competing motion to vacate the
   18 arbitration award. (ECF No. 14 (the “Motion to Vacate”).) Nevertheless, besides its
   19 flatly erroneous and exclusive reliance on state law and the inapplicable California
   20 Arbitration Act (the “CAA”), the Motion to Vacate fails to come close to identifying
   21 any reason to vacate the award under the FAA, which specifies four grounds for
   22 vacatur generally requiring a showing of an arbitrator’s “corruption, fraud, or undue
   23 means” or “exceeding” abuse of her powers. 9 U.S.C. § 10(a).
   24         Rather than establish that any one of these four grounds applies here (they do
   25 not), Petitioners desperately and shamefully resort to slinging mud against the
   26 arbitrator, an esteemed JAMS neutral with over 20 years of experience in resolving
   27 complex commercial disputes. Petitioners go so far (or low) as to publicly file
   28 photographs of the arbitrator secretly taken during the arbitration proceedings and to
                                                 1
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 9 of 29 Page ID #:801




    1 accuse her of “racist bias,” without any evidentiary support. (ECF No. 14-14 ¶ 11
    2 (Declaration of Elias Shiber).) Laughably, many of the statements they attribute to
    3 her to show “bias,” were actually made by someone else – usually counsel for a
    4 party. This needless personal attack is not only entirely unfounded, but also reflects
    5 the frivolous nature of Petitioners’ attempt to undo the arbitration proceedings that,
    6 as their own exhibits show, were fairly conducted.
    7        In the end, try as they might with personal attacks against the arbitrator, and
    8 their cherry picked testimony attempting to re-litigate the merits of their case,
    9 Petitioners cannot un-bind themselves from the arbitration award, nor can they ask
   10 this Court to reconsider the claims and defenses that have already been adjudicated.
   11 For these reasons, the Court should grant this Motion to Confirm the Arbitration
   12 Award, and deny the competing Motion to Vacate.
   13 II.    RELEVANT BACKGROUND
   14        A.     The Arbitration Agreement
   15        The parties do not dispute that the underlying arbitration and arbitration
   16 agreement arose from, and are governed by, four interrelated agreements that each
   17 incorporate one another, comprising a collective single transaction (the
   18 “Transaction”) between Petitioners, on the one hand, and Respondents, on the other.
   19 Pursuant to the Transaction, (1) Cana, through Shiber, agreed to effectively, fully,
   20 and legally assign Cana’s rights pursuant to four cannabis business licenses (the
   21 “Licenses”) issued by the City of Maywood, California (the “Cannabis License
   22 Assignment,” filed concurrently herewith as Exhibit B) to Have A Heart; (2) Shiber
   23 agreed to lease to Have A Heart certain commercial real property located at 4027 E.
   24 52nd Street in the City of Maywood (the “Property”) for five-year renewable terms
   25 up to 95 years (the “Lease,” filed concurrently herewith as Exhibit C); and (3)
   26 Kunkel agreed to personally guarantee the Cannabis License Assignment and the
   27 Lease (the “Personal Guarantees,” filed concurrently herewith as Exhibits D and E).
   28 (Decl. of Michael D. Murphy filed concurrently herewith (“Murphy Decl.”), Exs. B-
                                              2
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 10 of 29 Page ID #:802




    1 E.)
    2         As is relevant herein, Section 6.2 of both the Cannabis License Assignment
    3 and the Lease – titled “Arbitration” – and Paragraphs 12 of both the Personal
    4 Guarantees (collectively, the “Arbitration Agreement”) each provides as follows:
    5         [A]ny dispute, claim, or controversy arising out of or relating to this
              [License] Assignment, or the breach, termination, enforcement,
    6
              interpretation, or validity thereof, including the determination of the
    7         scope or applicability of this Assignment to arbitrate, that is not
              resolved as part of mediation as required by Section 6.1 of this
    8
              Assignment shall be determined by arbitration in Los Angeles County
    9         before one arbitrator. The arbitration shall be administered by JAMS
              pursuant to its Comprehensive Arbitration Rules and Procedures.
   10
              Judgment on the award may be entered in any court of competent
   11         jurisdiction. The parties agree that the prevailing party shall be awarded
   12         its reasonable attorneys’ fees and litigation costs . . .

   13 (Murphy Decl., Ex. B at 10-11; Ex. C at 14; Exs. D, E at 2 ¶ 12 (emphasis added).)
   14 Importantly, the Arbitration Agreement itself does not reference any specific body of
   15 law or express any intent to be bound by any body of law, state or federal. (Id.)
   16       B.    The Pre-Hearing Arbitration Proceedings
   17         On January 15, 2019, Respondents filed their Mediation and Arbitration
   18 Demand with JAMS (the “Demand”), asserting causes of action against Petitioners
   19 for, as is relevant here, (1) rescission of the Transaction; (2) unjust enrichment
   20 against Shiber; and (3) declaratory relief providing that, among other things, the
   21 Transaction had been rescinded. In sum, the Demand sought to rescind the
   22 Transaction pursuant to express provisions in the Cannabis License Assignment and
   23 Lease unambiguously providing that the Transaction was “terminated and/or
   24 mutually rescinded” in the event that the Licenses were not “fully transferable and
   25 assignable” or did not successfully deliver to Respondents “approval and legal
   26 authority to conduct the cannabis businesses” – i.e., if the entire purpose of the
   27 Transaction was not achieved. (Murphy Decl., Ex. B at 4, Ex. C at 3.) As relief, the
   28 Demand sought (1) a return of all rent and license fees paid to Shiber pursuant to
                                                3
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 11 of 29 Page ID #:803




    1 the rescinded Transaction; (2) reimbursement from Shiber for Have A Heart’s vast
    2 improvements to the Property prior to rescission, (3) declarations that the
    3 Transaction has been rescinded, and, thus, each of the agreements, including the
    4 guarantees of Kunkel, are of no force and effect, and (4) a finding that Cana was
    5 Shiber’s alter ego, and, therefore, is jointly and severally liable. (Murphy Decl., Ex.
    6 F (Arbitration Demand) at 15-16.)
    7        On April 5, 2019, Petitioners filed an Answer and General Denial with
    8 JAMS, denying Respondents’ causes of action and allegations and asserting
    9 numerous defenses. Notably, Petitioners’ “Twenty-First Separate Affirmative
   10 Defense” in their Answer contained a generic, boilerplate assertion that “the court
   11 has no jurisdiction over the complained of acts and alleged wrongdoings.” The
   12 Answer did not raise any challenge as to the arbitrability of the dispute. (Murphy
   13 Decl., Ex. G (Answer and General Denial) at 5 (emphasis added).)
   14        Also on April 5, 2019, Shiber filed a Statement of Counter-Claim asserting
   15 causes of action for (1) breach of contract against Respondents; (2) breach of
   16 fiduciary duty against Have A Heart; and (3) fraud against Have A Heart. (Murphy
   17 Decl., Exs. H-I (Statement of Counter-Claim and Answer).) Unlike Shiber, Cana
   18 did not plead any counter-claims. Nonetheless, Cana was represented by counsel
   19 throughout the arbitration proceedings, including at the arbitration hearing.
   20        On May 6, 2019, the arbitrator conducted a Case Management Conference.
   21 Prior to that conference, the arbitrator circulated an Agenda which identified in
   22 Section 2 that she would expect the parties to identify whether anyone not expressly
   23 named in the arbitration clause – in this case, Cana, the alter ego of Shiber – was
   24 challenging its having been named as a Respondent. (ECF No. 8-5 at 2 (“Is there a
   25 party not specifically named in the clause?”).) Indeed, during the May 9, 2019
   26 hearing, the arbitrator expressly asked if any party was challenging jurisdiction or
   27 arbitrability. (Murphy Decl. ¶ 9.) In response, Petitioners’ counsel represented that
   28 they were not making any such challenges. (Id.) Under Rule 11 of the JAMS
                                             4
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 12 of 29 Page ID #:804




    1 Commercial Arbitration Rules governing the proceedings, to which Petitioners both
    2 consented, any jurisdictional challenges should have been presented to the
    3 Arbitrator. (Id.¶ 20; Ex. O.) Following that case management hearing, Petitioners
    4 never raised any jurisdictional issues in the arbitration proceedings. (Id. ¶¶ 9, 22.)
    5         C.           The Arbitration Hearing
    6         After discovery, from November 18 through 22, 2019, the parties participated
    7 in a five-day hearing in Century City, California, in front of the arbitrator selected
    8 by the parties – Zela G. Claiborne of JAMS (the “Arbitrator”), an accomplished,
    9 full-time neutral who has specialized in arbitrating complex business and contract
   10 disputes at JAMS since 1998. (Murphy Decl. ¶ 8, Ex. J (biography and practice
   11 areas).) At the hearing, all parties presented extensive oral and documentary
   12 evidence to the Arbitrator, including testimony from ten witnesses. (Id. ¶ 11.)
   13         During the hearing, the Arbitrator listened intently to the testimony of each
   14 witness, diligently taking notes and occasionally interacting with counsel and
   15 witnesses when certain objections or questions arose. (Murphy Decl. ¶¶ 14-18.)
   16 Also during the hearing, neither Petitioners nor Respondents objected to the
   17 Arbitrator’s jurisdiction over the parties, to her fair consideration of the evidence
   18 presented, or to her conduct during the arbitration proceedings. (Id. ¶ 14.) To the
   19 contrary, the hearing record reveals that, while she sought to have the hearing
   20 proceed efficiently, the Arbitrator acted professionally and cordially with counsel,
   21 parties, and witnesses, including Petitioners’ witnesses and Shiber himself. (Id.)
   22         D.    The Arbitration Award
   23         On January 2, 2020, after all evidence, briefing, and argument was submitted,
   24 the Arbitrator issued a detailed, ten-page Interim Award awarding Respondents
   25 $716,714.53, reflecting all rent and license fees to be returned, plus prejudgment
   26 interest, on their claim for rescission of the Transaction, and $641,049.55, reflecting
   27 Have A Heart’s improvements on Shiber’s property, plus prejudgment interest, on
   28 their claim for unjust enrichment. The Interim Award rejected, on the merits, each
                                                5
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 13 of 29 Page ID #:805




    1 of Shiber’s counter-claims. The Interim Award further held that, “[a]s shown at the
    2 hearing, Cana is the alter-ego of Shiber,” as was alleged in the Demand.1
    3            On February 5, 2020, after reviewing Respondents’ Application for
    4 Attorneys’ Fees, Costs, and Prejudgment Interest and Petitioners’ Opposition to that
    5 Application, the Arbitrator issued a 12-page final Arbitration Award awarding
    6 Respondents a total amount of $1,831,034.70, consisting of (1) a collective
    7 damages award of $1,367,764.08, as described above; (2) $369,363.49 in
    8 reasonable attorneys’ fees and costs; and (3) $93,907.31 in prejudgment interest.
    9 (Murphy Decl., Ex. A, at 11.) The Arbitration Award also adopted the Interim
   10 Award’s finding that, “[a]s shown at the hearing, Cana is the alter-ego of Shiber,”
   11 as was alleged in the Demand. (Id. at 2.) Finally, the Arbitration Award stated that,
   12 “[t]his Final Award is in full and complete settlement and satisfaction of any and all
   13 claims submitted in this arbitration.” (Id. at 12.)
   14            On May 11, 2020, Petitioners filed a petition to vacate the Arbitration Award
   15 in the Superior Court of California. (ECF No. 1-1, Ex. A.) On June 18, 2020,
   16 Respondents removed Petitioners’ petition to this Court. (ECF No. 1.) On August 3,
   17 2020, Respondents filed a counter-petition to confirm the Arbitration Award. (ECF
   18 No. 8.) On August 18, 2020, this Court ordered the parties to file competing
   19 motions to confirm and to vacate the Arbitration Award. (ECF No. 12.) On August
   20 25, 2020, Petitioners filed the Motion to Vacate, which Respondents now oppose.2
   21 III.       ARGUMENT
   22            A.    The FAA Governs the Arbitration Award.
   23
        1
   24   The Interim Award declared Respondents the prevailing parties in the arbitration
      pursuant to the arbitration provisions of the Transaction, which each state that “the
   25 prevailing party shall be awarded its reasonable attorneys’ fees and litigation costs.”
   26 2
        Petitioners’ Motion to Vacate appears to violate this Court’s Local Rule No. 11-
   27 3.1.1 requiring “14-point or larger” font size, and, as such it violates this Court’s
   28 order that the parties’ briefing “be no more than 20 pages long.” (ECF No. 12.)
                                                    6
            HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
               ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 14 of 29 Page ID #:806




    1            As an initial matter, pursuant to well-established precedent, the instant
    2 motion and the competing Motion to Vacate are governed by the FAA, not by the
    3 CAA, as Petitioners contend. (Mot. [ECF No. 14] at 7-8.)
    4            Courts have uniformly held that, in cases seeking review of an arbitration
    5 award in federal court, “there is a strong default presumption that the FAA, not state
    6 law, supplies the rules for arbitration.” Sovak v. Chugai Pharm. Co., 280 F.3d 1266,
    7 1269 (9th Cir. 2002)). Accordingly, “[p]arties wishing to be bound by state law
    8 rules instead must clearly evidence their intent to be bound by such rules as part of
    9 their arbitration agreement.” Id. (emphasis added); see Certain Underwriters at
   10 Lloyd’s London v. Argonaut Ins. Co., 264 F. Supp. 2d 926, 932 (N.D. Cal. 2003)
   11 (“Such a strong default presumption is in keeping with Congress’ purpose in
   12 enacting the FAA”). Under this rigorous standard, courts have refused to apply the
   13 CAA even when California law is expressly referenced in the relevant arbitration
   14 agreement itself. See, e.g., Fid. Fed. Bank, FSB v. Durga Ma Corp., 386 F.3d 1306,
   15 1312 (9th Cir. 2004) (CAA did not apply to clause for “arbitration in accordance
   16 with the laws of the State of California and the rules of the American Arbitration
   17 Association”). Here, the FAA governs the Arbitration Award because the
   18 Arbitration Agreement does not even slightly evidence any intent to be bound by
   19 the CAA, let alone a “clear intent” to do so. In fact, the Arbitration Agreement does
   20 not reference any specific body of law governing arbitration whatsoever, state or
   21 federal. (Murphy Decl., Ex. B at 10-11; Ex. C at 14; Exs. D, E at 2 ¶ 12.)
   22            Petitioners argue that that the CAA nonetheless applies because the
   23 agreements “state they are governed by California Law in Section 4,” which
   24 includes a generic choice-of-law provision stating that the “construction,
   25 interpretation, performance, and enforcement of [the agreements] shall be governed
   26 by the laws of the State of California.”3 (Mot. at 7; see Murphy Decl., Ex. B at 9.)
   27
        3
   28       Petitioners misleadingly claim that, for purposes of arbitration, the Cannabis
                                                     7
            HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
               ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 15 of 29 Page ID #:807




    1 Nevertheless, consistent with the “strong default presumption” in favor of the FAA,
    2 courts have also made clear that such choice-of-law provisions providing for “state
    3 substantive, decisional law . . . do not trump the presumption that the FAA supplies
    4 the rules for arbitration.” Sovak, 280 F.3d at 1270; see ValueSelling Assocs., LLC v.
    5 Temple, No. 09-CV-1493-JM, 2011 WL 2532560, at *2 (S.D. Cal. June 23, 2011),
    6 aff’d, 520 F. App’x 593 (9th Cir. 2013) (“[T]he parties must explicitly state their
    7 intent to incorporate California law as it relates to arbitration.”) (emphasis in
    8 original). Although the License Assignment and Lease contain a California choice-
    9 of-law provision, neither the Arbitration Agreement nor any of the other agreements
   10 comprising the Transaction specifically incorporate the CAA or any other
   11 California law governing arbitration.4 Without such incorporation, the FAA applies.
   12            In sum, the Arbitration Agreement does not come close to evidencing a
   13 “clear intent” to be bound by the CAA or any other state law governing arbitration.
   14 The Arbitration Agreement thus warrants an uncontroversial application of the
   15 “strong default presumption” in favor of the FAA. For these reasons, the FAA – not
   16 the CAA – governs this motion and the competing Motion to Vacate.
   17            B.    The Arbitration Award Should Be Confirmed and Judgment
   18                  Entered Thereon.
   19            The FAA provides that where, as here, a party to a binding arbitration
   20
      License Assignment and Lease “expressly disavow the Respondent’s duty to abide
   21 by Federal law in Section 3.1.” (Mot. at 8.) Section 3.1 states that those agreements
   22 need not adhere to “federal law as it applies to the cultivation, processing, refining,
      modifying, packaging, distribution, sale and/or use of cannabis/marijuana.” (See
   23 Murphy Decl., Ex. B at 8.) The purpose of this Section is obvious – to avoid
   24 attempts to invalidate the Transaction under principles of illegality.
   25   4
        Petitioners also appear to argue that “mandatory preemption of State Law” does
   26 not apply because, in certain sub-sections, the FAA uses permissive language such
      as “may,” rather than mandatory language such as “shall.” (Mot. at 8.) That
   27 statutory language applies generally to the standard governing vacation of
   28 arbitration awards (discussed infra), not to any issues of jurisdiction or preemption.
                                                 8
            HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
               ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 16 of 29 Page ID #:808




    1 requests that a court confirm an arbitration award within one year after the award is
    2 issued, the court “must grant such an order unless the award is vacated, modified, or
    3 corrected.” 9 U.S.C. § 9 (emphasis added). Here, Respondents filed their Petition
    4 requesting confirmation of the Arbitration Award on July 9, 2020 (ECF No. 8),
    5 barely five months after the Arbitration Award was issued. Moreover, there are no
    6 grounds for “vacating, modifying, or correcting” the Arbitration Award. Id. As
    7 explained herein, the underlying arbitration proceedings and the Arbitrator’s
    8 ultimate findings and awards were fair, correct, and in compliance with the FAA,
    9 and each of Petitioners’ contentions disputing the validity of the Arbitration Award
   10 are meritless. Respondents are therefore entitled to an order confirming the
   11 Arbitration Award and a final judgment against Petitioners in the amount of
   12 $1,831,034.70, plus an award of prejudgment interest from the date of the
   13 Arbitration Award (February 5, 2020) until the date of entry of the Court’s final
   14 judgment confirming the Arbitration Award. See Fid. Fed. Bank, 387 F.3d at 1024
   15 (“[P]re-judgment interest is available from the date the arbitration panel renders its
   16 award.”). This Motion to Confirm should be granted.
   17         C.    Petitioners Fail to Identify Any Grounds to Vacate The Award.
   18         Petitioners’ competing Motion to Vacate principally contends that, whether
   19 “under California law or Federal law, th[e] award must vacated.” (Mot. at 8.)
   20 Pursuant to the FAA, a court “may make an order vacating [an arbitration] award”
   21 exclusively on four grounds:
   22         (1) where the award was procured by corruption, fraud, or undue
              means;
   23
              (2) where there was evident partiality or corruption in the
   24         arbitrators, or either of them;
              (3) where the arbitrators were guilty of misconduct in refusing to
   25
              postpone the hearing, upon sufficient cause shown, or in refusing
   26         to hear evidence pertinent and material to the controversy; or of
              any other misbehavior by which the rights of any party have been
   27
              prejudiced; or
   28         (4) where the arbitrators exceeded their powers, or so imperfectly
                                                   9
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 17 of 29 Page ID #:809




    1         executed them that a mutual, final, and definite award upon the
              subject matter submitted was not made.
    2
    3 9 U.S.C. § 10(a). The “burden of establishing grounds for vacating an arbitration
    4 award is on the party seeking it.” United States Life Ins. Co. v. Superior Nat’l Ins.
    5 Co., 591 F.3d 1167, 1173 (9th Cir. 2010) (emphasis added); see also Royal All.
    6 Assocs., Inc. v. Liebhaber, 2 Cal. App. 5th 1092, 1106 (2016) (“The party seeking to
    7 vacate an arbitration award bears the burden of establishing that one of the
    8 [statutory] grounds [for vacatur] applies.”). In this case, Petitioners fall far short of
    9 satisfying their burden to establish than any of the four grounds warranting a vacatur
   10 of the Arbitration Award applies. The Motion to Vacate should be denied.
   11                1.    Cana Is Bound by the Arbitration Award.

   12         Petitioners summarily argue for vacatur because the Arbitrator was allegedly
   13 “without jurisdiction to decide any matter involving CANA” since the Arbitration
   14 Agreement does “not have CANA as a party or as a signatory.” (Mot. at 9.) Not only
   15 did Cana fail to preserve, and thus waived, this objection, the entire argument is
   16 moot because the Arbitrator made an express finding of fact that Cana is an alter ego
   17 of Shiber such that Cana is bound by the judgment.
   18       First, although Cana was not a signatory to the Arbitration Agreement,
   19 Respondents explicitly sought – and obtained – a finding from the Arbitrator that
   20 Cana is an alter ego of Shiber, who is a party and signatory to the Arbitration
   21 Agreement. (Murphy Decl., Ex. F at 15-16.) As such, Cana, must be bound by the
   22 arbitration clause. Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th Cir. 2006)
   23 (explaining that non-signatories may be bound to an arbitration clause under
   24 principles of “veil-piercing/alter ego” and “estoppel”). Neither Cana nor Shiber ever
   25 objected to Respondents’ request for such a finding. See Ralph Andrews Prods., Inc.
   26 v. Writers Guild of Am., W., 938 F.2d 128, 130 (9th Cir. 1991) (“A party may not
   27 voluntarily submit his claim to arbitration, await the outcome, and, if the decision is
   28 unfavorable, then challenge the authority of the arbitrator to act.”). Following a five-
                                                   10
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 18 of 29 Page ID #:810




    1 day arbitration hearing and briefing from counsel, and consistently with JAMS Rule
    2 11, the Arbitrator resolved any issue of arbitrability as to Cana by finding that, “[a]s
    3 shown at the hearing, Cana is the alter-ego of Shiber.”5 (Murphy Decl., Ex. A at 2.)
    4 As Shiber’s alter ego, Cana is therefore bound by the Arbitration Agreement and the
    5 Arbitration Award. Comer, 436 F.3d at 1101.
    6            Second, Cana is equitably estopped from refusing to arbitrate because it
    7 “knowingly exploit[ed] the agreement containing the arbitration clause despite
    8 having never signed the agreement.” Comer, 436 F.3d at 1101 (citing E.I. DuPont de
    9 Nemours & Co. v. Rhone Poulenc Fiber & Resin Intermediates, S.A.S., 269 F.3d
   10 187, 199 (3d Cir. 2001).) Indeed, as the Arbitrator found in footnote 3 of the
   11 Arbitration Award (Murphy Decl., Ex. A), the licenses were issued to Cana and, yet,
   12 Shiber offered the licenses for assignment in the Cannabis License Assignment (Id.,
   13 Ex. B). As such, Cana was reaping the benefits of its licenses through an agreement
   14 technically signed by Shiber. Cana may not “embrace[] the contract despite [its]
   15 non-signatory status but then, during litigation, attempt to repudiate the arbitration
   16 clause in the contract.” DuPont, 269 F.3d at 200.
   17            Third, Petitioners’ suggestion that Cana can somehow circumvent JAMS Rule
   18 11 and the Arbitrator’s finding of “alter-ego” merely because it “objected to
   19 jurisdiction in its answer” is both factually and legally unsound. As explained supra,
   20 although Petitioners’ Answer contained a generic “Twenty-First Separate
   21 Affirmative Defense” alleging that “the court has no jurisdiction over the
   22 complained of acts and alleged wrongdoings,” Petitioners never raised any
   23 challenges to jurisdiction or arbitrability as to Cana, despite the Arbitrator’s repeated
   24 invitations to do so. (See § II.B, supra.) In fact, Petitioners’ counsel – who
   25
   26   5
        The Arbitrator made this finding after substantial evidence, including Shiber’s own
   27 testimony, proved that Cana was merely a “shell” entity solely owned by Shiber for
   28 purposes of holding cannabis business licenses. (See Murphy Decl., Ex. A at 2.)
                                                11
            HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
               ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 19 of 29 Page ID #:811




    1 represented Cana throughout the entirety of the arbitration proceedings – advised the
    2 Arbitrator that Petitioners were not making any such challenges. (Murphy Decl. ¶ 9.)
    3 Unsurprisingly, courts have held that nonsignatories to an arbitration agreement who
    4 participate in arbitration proceedings and who fail to preserve their objection as to
    5 arbitrability are estopped from later challenging the arbitrator’s jurisdiction, even
    6 when an issue of arbitrability was raised earlier in the proceedings. See Dist. Council
    7 of Iron Workers of State of California & Vicinity v. Pitner & Zenor, 246 F.3d 673
    8 (9th Cir. 2000) (non-signatory party that disputed “alter ego” status but “made no
    9 reservation of its right to reserve [arbitrability] issue” for judicial determination
   10 estopped from contesting arbitrability); see also Douglass v. Serenivision, Inc., 20
   11 Cal. App. 5th 376, 388 (2018) (nonsignatory that appeared without objection at
   12 “multiple prehearing conferences” estopped). Cana’s objection as to jurisdiction is
   13 thus as belated (and waived) as it is unfounded.
   14            Fourth, and finally, by failing to object to jurisdiction when asked by the
   15 Arbitrator during the case management conference (and failing to ever raise the issue
   16 during the arbitration after the boilerplate answer objecting to the “court’s”
   17 jurisdiction), Cana subjected itself to the rules of JAMS, which expressly relegate
   18 questions of arbitrability to the Arbitrator. Where parties “agree to arbitrate the issue
   19 of arbitrability, courts give the arbitrators’ conclusion regarding arbitrability the
   20 same respect otherwise accorded arbitrators’ decisions.” PowerAgent Inc. v. Elec.
   21 Data Sys. Corp., 358 F.3d 1187, 1191 (9th Cir. 2004) (citing First Options of
   22 Chicago, Inc. v. Kaplan, 514 U.S. 938, 938 (1995).) Here, by adopting the JAMS
   23 rules without objection, Cana, and all parties agreed to “arbitrate the issue of
   24 arbitrability.” Indeed, JAMS Rule 11 expressly provides that “[t]he Arbitrator has
   25 the authority to determine jurisdiction and arbitrability issues as a preliminary
   26 matter.”6 Given Cana’s consent to the JAMS rule delegating arbitrability questions
   27
        6
   28       JAMS Rule 9(f) further provides that, “Jurisdictional challenges under Rule 11
                                                    12
            HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
               ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 20 of 29 Page ID #:812




    1 to the arbitrator, the “incorporation of the JAMS rules . . . establish [a] clear and
    2 unmistakable intent to submit the issue of arbitrability to arbitration.” Wynn Resorts,
    3 Ltd. v. Atl.-Pac. Capital, Inc., 497 F. App’x 740, 742 (9th Cir. 2012).
    4         Critically, even if the Court were to somehow determine that Cana was not
    5 bound by the Arbitration Award, it still should be confirmed and made enforceable
    6 against Shiber. As explained infra, the Motion to Vacate fails to adequately identify
    7 any reasons to the contrary.
    8                2.     The Arbitrator Did Not Engage in Any Misconduct or
                            Otherwise Prejudice Petitioners.
    9
              Petitioners go to great lengths to advance a, frankly, ludicrous narrative that
   10
        the Arbitrator – a full-time neutral who has over 20 years of experience arbitrating
   11
        complex disputes at JAMS – engaged in “egregious examples of favoritism, bias,
   12
        vastly different treatment of one party as compared to the other, the belittling of
   13
        Shiber’s attorney, [and] the feeding of testimony.” (Mot. at 14.) Petitioners go so far
   14
        as to file into public record, without her consent, multiple photographs of the
   15
        Arbitrator seemingly taking notes during a confidential arbitration hearing and even
   16
        declaring under penalty of perjury and without any corroborating evidence that the
   17
        Arbitrator exhibited “a racist bias against [Shiber] and [his] attorney.” (Id.; ECF No.
   18
        14-14 ¶ 11 (Declaration of Elias Shiber).)
   19
              Put simply, there is no evidence even remotely indicating that the Arbitrator
   20
        engaged in such “egregious” misconduct or acted in a way to “substantially
   21
        prejudice” Petitioners. In fact, despite Petitioners’ blatantly misleading
   22
        characterizations of the record – e.g., repeatedly attributing statements on the record
   23
        to the Arbitrator that were, in fact, made by counsel or witnesses – Petitioners’ own
   24
   25
   26 shall be deemed waived, unless asserted in a response to a Demand or counterclaim
      or promptly thereafter, when circumstances first suggest an issue of arbitrability.”
   27 JAMS COMPREHENSIVE ARBITRATION RULES & PROCEDURES (July 1, 2014),
   28 available at https://www.jamsadr.com/rules-comprehensive-arbitration/.
                                                   13
         HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
            ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 21 of 29 Page ID #:813




    1 exhibits submitted in support of the Motion to Vacate confirm that the Arbitrator at
    2 all times acted professionally and fairly. In the end, Petitioners’ theory of the
    3 Arbitrator’s bias is a woeful, unjustified personal attack on an esteemed neutral. It
    4 also fails to state any grounds warranting a vacatur of the Arbitration Award. See
    5 Hernandez, 2010 WL 2505683, at *8 (“[A] disappointed party’s perception of
    6 rudeness by the arbitrator is not the sort of ‘evident partiality’ contemplated by the
    7 FAA as grounds for vacatur.”). While Respondents take accusations of bias and
    8 racism seriously, Petitioners’ arguments here should be disregarded out of hand.
    9                       (a)    The Arbitrator Did Not Exhibit Bias or Disparately
                                   Treat the Parties.
   10
              Petitioners’ central contention supporting their Motion to Vacate is that the
   11
        Arbitrators’ “conduct and comments were diametrically different” when dealing
   12
        with Petitioners than when dealing with Respondents, supposedly evidenced by
   13
        strings of citations to the official transcript from the arbitration hearing. (Mot. at 11-
   14
        15.) Even a cursory review of the transcript pages cited, however, tells a far different
   15
        story than the story Petitioners put forth.
   16
              As just one example, the first pages of the transcript that Petitioners filed
   17
        (ECF No. 14-5 at 5) were cited in support of their argument that the Arbitrator was
   18
        “enamored” with Kunkel. (Mot. at 11.) In truth, those pages show comments made
   19
        in an opening statement by Respondents’ counsel, who candidly remarked that he
   20
        was “very proud of [Kunkel].” (Id.) As another example, in support of their
   21
        argument that the Arbitrator unfairly applied different standards to the parties’
   22
        objections, Petitioners claim that the Arbitrator once overruled Respondents’
   23
        objections and quipped that Petitioners might “finally have a chance in this case.”
   24
        (Mot. at 12.) As the transcript show, that comment was actually made by Petitioners’
   25
        counsel, not the Arbitrator. (ECF No. 14-6 at 36.) In other instances, Petitioners cite
   26
        to portions of the transcript that do not even arguably support their contention,
   27
        including mundane dialogue with the Arbitrator. (See, e.g., ECF No. 14-8 at 40-42
   28
                                                      14
         HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
            ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 22 of 29 Page ID #:814




    1 (Arbitrator’s request for clarification on spelling of witness’s name).)
    2            Remarkably, as their Exhibits “1” through “3,” Petitioners attach a series of
    3 photographs secretly taken by Shiber himself during the confidential arbitration
    4 hearing, depicting the Arbitrator on her personal tablet (iPad) device, on which she
    5 took notes during witness examinations. (ECF Nos. 14-1, 14-2, 14-3.) Besides the
    6 unseemly impropriety (or illegality)7 of publicly filing these photographs, Petitioners
    7 accuse the Arbitrator of “sending and receiving personal texts or emails,” such that
    8 she was “forced to apologize to being distracted.” (Mot. at 14.) Once again,
    9 Petitioners’ supporting citations to the transcript – including, ironically, a citation to
   10 an exchange where Petitioners’ counsel complimented the Arbitrator as “an astute
   11 legal mind” – simply do not support this account. (Id. (citing ECF No. 14-5 at 8.)
   12            Irrespective of Petitioners’ mischaracterizations, the transcript clearly
   13 demonstrates that, to the extent that the Arbitrator did interact with the counsel,
   14 parties, and witnesses, she did so without bias or favoritism. In fact, on several
   15 occasions, she assertively (but respectfully) urged Respondents’ counsel to expedite
   16 his witness examinations and remarked that certain portions of those examinations
   17 appeared to be irrelevant. (See Murphy Decl., Exs. K-L.) Meanwhile, on other
   18 occasions, she encouraged and even complimented Shiber and Petitioners’
   19 witnesses, including Petitioners’ lead expert, Yelena Katchko, Esq., an attorney
   20 whom the Arbitrator praised as having “a lot of expertise” and whom the Arbitrator
   21 (jokingly) suggested Respondents should have hired. (Id., Ex. M.) When
   22 Respondents’ counsel objected to the expert’s testimony, the Arbitrator responded,
   23 bluntly, “Overruled. She’s a lawyer. Let her answer the question. Please don’t
   24 interrupt this.” (Id. at 219.)
   25
        7
   26  The public disclosure of these photographs is by itself violative of JAMS Rule 26.
      See “Rule 26. Confidentiality and Privacy,” JAMS COMPREHENSIVE ARBITRATION
   27 RULES & PROCEDURES (July 1, 2014), available at https://www.jamsadr.com/rules-
   28 comprehensive-arbitration/.
                                              15
            HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
               ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 23 of 29 Page ID #:815




    1        Petitioners’ own evidence confirms that their accusations of bias and
    2 favoritism against the Arbitrator are grossly unfounded and an unseemly personal
    3 attack on a well-respected neutral. As is more relevant to this Motion, none of those
    4 accusations provide any grounds to vacate the Arbitration Award.
    5                     (b)    Petitioners Were Not Prejudiced.
    6        Even if the Petitioners could manufacture some theoretical evidence of bias or
    7 favoritism, their Motion to Vacate still fails because they cannot establish that they
    8 were “prejudiced” by such bias or favoritism. As discussed above, the Arbitrator’s
    9 interactions with counsel, parties, and witnesses were entirely reciprocal. (See §
   10 III.C.2(a).) Indeed, throughout the hearing, neither Petitioners nor Respondents
   11 objected on the record to her conduct during the arbitration proceedings. (Murphy
   12 Decl. ¶¶ 9, 22.) Other than Shiber’s self-serving declaration accusing the Arbitrator
   13 of a “racist bias,” the Motion to Vacate does not identify any evidence indicating
   14 that the Arbitration Award was somehow unfairly influenced by the Arbitrator’s
   15 conduct at the hearing. See A.G. Edwards & Sons, Inc. v. McCollough, 967 F.2d
   16 1401, 1403 (9th Cir. 1992) (where alleged wrongdoing known during arbitration,
   17 losing party who did not object would not be given “second bite at apple”).
   18        More fundamentally, as courts have made abundantly clear, “[a]bsent some
   19 sort of overt misconduct, a disappointed party’s perception of rudeness by the
   20 arbitrator is not the sort of ‘evident partiality’ contemplated by the FAA as grounds
   21 for vacatur.” Hernandez, 2010 WL 2505683, at *8; see, e.g., Fairchild & Co., Inc. v.
   22 Richmond, F. & P. R. Co., 516 F. Supp. 1305, 1313 (D.D.C. 1981) (claim that an
   23 arbitrator “displayed ‘personal hostility’ toward [] counsel, manifested by rudeness
   24 and interruptions during the proceedings” insufficient). The few cases in which
   25 arbitration awards were vacated on this basis almost universally involve evidence of
   26 ex parte dealings between the arbitrator and the prevailing party, which Petitioners
   27 do not allege here. See, e.g., Maaso v. Signer, 203 Cal. App. 4th 362, 372-75 (2012)
   28 (ex parte communication with neutral arbitrator constituted “undue means”).
                                              16
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 24 of 29 Page ID #:816




    1         Ultimately, it is apparent that Petitioners are disappointed by the Arbitration
    2 Award, and have resorted to the age-old tactic of slinging mud at the neutral in
    3 charge. Unfortunately for Petitioners, none of their accusations are supported by the
    4 evidence, including the evidence they cite. The Motion to Vacate should be denied.
    5               3.     Petitioners’ Attempt to Relitigate the Dispute Fails.
    6         Lastly, Petitioners contend, with barely any citations to law or evidence, that
    7 the Arbitration Award’s rescission of the Transaction was improper. Critically,
    8 Petitioners do not base this argument on any jurisdictional grounds – they concede
    9 that the Transaction “g[ave] the Arbitrator the right to rescind” – but instead contend
   10 that the Arbitration Award must be vacated because the contractual provisions
   11 providing for rescission were allegedly not triggered (they were), because
   12 Respondents allegedly did not serve timely notice of rescission (they did), and
   13 because Respondents allegedly breached the terms of the Transaction (they did not),
   14 among other affirmative defenses. (Mot. at 20.) These issues were all admittedly
   15 addressed in the underlying arbitration proceedings and in the Arbitration Award
   16 itself. (See Murphy Decl., Ex. A at 4-9 (“The evidence was clear that there was
   17 never an effective assignment to HAH of the Maywood licenses”).)
   18         Nonetheless, Petitioners effectively seek to relitigate the entire dispute
   19 without even attempting to explain how any of the FAA’s four grounds for vacatur
   20 applies. In fact, the Motion to Vacate’s arguments are mostly a verbatim copy-and-
   21 paste of their closing brief submitted to the Arbitrator following the arbitration
   22 hearing. (Compare Mot. at 19-22 with Murphy Decl., Ex. N (Closing Brief) at 19-
   23 23.) The Arbitrator reviewed that brief and the evidence and argument presented at
   24 the hearing, and expressly found that adequate grounds for rescission applied, as set
   25 forth in her highly detailed, 12-page Arbitration Award. (See id.) Even if Petitioners
   26 could identify some error in the Arbitrator’s legal and evidentiary conclusions (they
   27 cannot), mere error alone does not provide grounds to “second guess” an arbitration
   28 award. As the Supreme Court put it, “as long as the arbitrator is even arguably
                                               17
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 25 of 29 Page ID #:817




    1 construing or applying the contract and acting within the scope of his authority, that
    2 a court is convinced [s]he committed serious error does not suffice to overturn h[er]
    3 decision.” United Paperworkers Intern. Union, AFL–CIO v. Misco, Inc., 484 U.S.
    4 29, 38 (1987); see also Moncharsh v. Heily & Blasé, 3 Cal. 4th 1, 28 (1992) (award
    5 not vacated “merely because [arbitrators] assign an erroneous reason for their
    6 decision”). This rule naturally stems from the principle that “courts must not decide
    7 the rightness or wrongness of the arbitrators’ contract interpretation, only whether
    8 the panel’s decision draws its essence from the contract.” Pacific Reinsurance
    9 Management Corp. v. Ohio Reinsurance Corp., 935 F.2d 1019, 1024 (9th Cir.
   10 1991); see also Advanced Micro Devices, Inc. v. Intel Corp., 9 Cal. 4th 362, 377
   11 (1994) (“A decision exceeds an arbitrator’s powers only if it is so utterly irrational
   12 that it amounts to an arbitrary remaking of the contract between the parties.”).
   13         Despite their lengthy rehash of facts and law already litigated, and despite
   14 having the “burden of establishing grounds for vacating an arbitration award,”
   15 Petitioners fail to identify any grounds for a vacatur under the FAA. United States
   16 Life Ins., 591 F.3d at 1173. Once again, the Motion to Vacate should be denied.
   17                4.    In Any Event, The Arbitrator Properly Rescinded the
                           Transaction.
   18
              Even if the Court were to entertain Petitioners’ arguments concerning the
   19
        substantive merits of the Arbitration Award, evidence presented at the hearing
   20
        confirmed the simplicity of Respondents’ claim for rescission, which was based
   21
        upon a straightforward application of the provisions in the License Assignment and
   22
        Lease providing that the Transaction would be “terminated and/or mutually
   23
        rescinded” in the event that the Licenses were not “fully transferable and
   24
        assignable” or did not successfully deliver to Respondents “approval and legal
   25
        authority to conduct the cannabis businesses.” (Murphy Decl., Ex. B at 4, Ex. C at
   26
        3.) Under California law, contracts may be – and routinely are – rescinded pursuant
   27
        to express terms setting forth specific conditions of rescission. See TIG Ins. Co. of
   28
                                                  18
         HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
            ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 26 of 29 Page ID #:818




    1 Michigan v. Homestore, Inc. (2006) 137 Cal. App. 4th 749, 759 (enforcing
    2 “rescission provision”); Cal. Civ. Code § 1689(a).
    3            As the Arbitration Award makes clear, the evidence presented showed, in
    4 short, that it was beyond reasonable dispute that the Transaction’s rescission
    5 provisions were triggered. Specifically, the City of Maywood – the issuer of the
    6 Licenses – unequivocally rejected Cana’s assignment of the Licenses to
    7 Respondents due to its failure to seek the prior approval of the assignment from the
    8 City, as is required under the Maywood Municipal Code. Indeed, at the hearing, two
    9 of Petitioners’ own witnesses, including Ms. Katchko, confirmed that Respondents
   10 were prohibited from ever operating a retail cannabis dispensary in the City of
   11 Maywood, defeating the entire purpose of the Transaction. (Murphy Decl., Ex. A at
   12 9.) Based upon this evidence, the Arbitrator found that the Licenses were not “fully
   13 transferable and assignable” and did not successfully deliver to Respondents
   14 “approval and legal authority to conduct the cannabis businesses,” and thus held that
   15 Respondents properly rescinded the Transaction pursuant to the express rescission
   16 provisions.8 (Murphy Decl., Ex. B at 4, Ex. C at 3.) In this regard, the Arbitrator
   17 heard, and ultimately resolved, a fairly straightforward action for rescission. The
   18 resulting Arbitration Award should not be vacated.
   19            D.    The CAA Does Not Compel A Different Result.
   20            Notably, even if the CAA did apply to the instant motion and the Motion to
   21 Vacate (it does not), the Court still must confirm the Arbitration Award. Similar to
   22 the FAA, the CAA provides that, upon a party’s request, “the court shall confirm the
   23 [arbitration] award as made . . . unless . . . it corrects the award . . . , vacates the
   24
   25   8
        Besides being inappropriate for adjudication at this stage, Petitioners’ contentions
   26 regarding the timeliness and promptness of Respondents’ rescission are baseless. As
      the Motion to Vacate itself explains, Respondents served notice of their rescission of
   27 the Transaction just weeks after it learned that they would be unable to conduct the
   28 cannabis business contemplated in the Transaction. (See Mot. at 17.)
                                                 19
            HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
               ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 27 of 29 Page ID #:819




    1 award or dismisses the proceedings.” Cal. Code Civ. Proc. § 1286 (emphasis added).
    2 As courts have recognized, the CAA “tracks the FAA language except that it
    3 permits a court to vacate an arbitration award in two additional circumstances” –
    4 namely, where “the rights of the party were substantially prejudiced by the refusal of
    5 the arbitrators to postpone the hearing . . . or [] to hear evidence material to the
    6 controversy” and where the arbitrator was “subject to disqualification” for statutory
    7 reasons or failed to disclose his or her grounds for disqualification. Golden State
    8 Bank v. First-Citizens Bank & Tr. Co., No. 10-526-GW, 2012 WL 12985121, at *3
    9 (C.D. Cal. Apr. 30, 2012); Cal. Code Civ. Proc. § 1286.2.
   10         As explained above, Petitioners failed to satisfy their burden to establish any
   11 of the four grounds for vacatur under the FAA, which are also grounds for vacatur
   12 under the CAA. Moreover, Petitioners have not even attempted to show that the
   13 “two additional circumstances” for vacatur under the CAA apply. See Golden State
   14 Bank, 2012 WL 12985121. Nor can they. The Arbitrator never refused to “postpone
   15 the hearing” or “hear evidence material to the controversy,” let alone “substantially
   16 prejudiced” Petitioners by doing so. Cal. Code Civ. Proc. § (“CCP”) 1286.2(a)(5).
   17 There are also no known grounds – statutory or otherwise – for the Arbitrator’s
   18 disqualification from presiding over the arbitration. CCP § 1286.2(a)(6).
   19         Accordingly, the CAA’s standard for vacatur is hardly less rigorous than the
   20 FAA’s standard for vacatur. Even if the Court were to apply the former, it should
   21 still summarily deny the Motion to Vacate.
   22 IV.     CONCLUSION
   23         For the reasons stated herein, the Arbitration Award should be confirmed.
   24 Respondents respectfully an Order: (1) granting this motion; (2) denying the
   25 competing Motion to Vacate, and (3) confirming the Arbitration Award and a final
   26 judgment against Petitioners in the amount of $1,831,034.70, plus an award of
   27 prejudgment interest from the date of the Arbitration Award (February 5, 2020) until
   28 the date of entry of the Court’s final judgment confirming the Arbitration Award.
                                                 20
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 28 of 29 Page ID #:820




    1 DATED: August 31, 2020             ERVIN COHEN & JESSUP LLP
    2
    3
                                         By:          /s/ Michael D. Murphy
    4
                                               Michael D. Murphy
    5                                          Attorneys for Respondents and Counter-
    6                                          Petitioners Have A Heart Compassion
                                               Care, Inc. and Ryan Kunkel
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               21
        HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
           ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
Case 2:20-cv-05441-SVW-SHK Document 16 Filed 08/31/20 Page 29 of 29 Page ID #:821




    1                                 PROOF OF SERVICE
    2       I am employed in the County of Los Angeles, State of California. I am over
      the age of 18 and not a party to the within action. My business address is 9401
    3 Wilshire Boulevard, Ninth Floor, Beverly Hills, California 90212-2974.
    4      On August 31, 2020, I served the within document(s) described as:
      RESPONDENTS AND COUNTER-PETITIONERS HAVE A HEART
    5 COMPASSION CARE, INC. AND RYAN KUNKEL’S NOTICE OF
      HEARING AND OPPOSING MOTION TO CONFIRM ARBITRATION
    6 AWARD on the interested parties in this action as stated below:
    7   Faryan A. Afifi, Esq.                         Attorneys for Petitioners and
    8   1801 Century Park East, Suite 1100               Counter-Respondents
        Los Angeles, CA 90067                         ELIAS SHIBER and CANA, INC.
    9   Tel: (310) 407-3000
   10   Fax: (310) 407-3004
        E-MAIL: faryan@afifilaw.com
   11
         X    (BY MAIL on September 1, 2020) By placing a true copy of the foregoing
   12         document(s) in a sealed envelope addressed as set forth above. I placed each
              such envelope for collection and mailing following ordinary business
   13         practices. I am readily familiar with this Firm’s practice for collection and
   14         processing of correspondence for mailing. Under that practice, the
              correspondence would be deposited with the United States Postal Service on
   15         that same day, with postage thereon fully prepaid at Los Angeles, California,
              in the ordinary course of business. I am aware that on motion of the party
   16         served, service is presumed invalid if postal cancellation date or postage
              meter date is more than one day after date of deposit for mailing in affidavit.
   17
   18 X       BY CM/ECF NOTICE OF ELECTRONIC FILING on August 31, 2020:
              I electronically filed the document(s) with the Clerk of the Court by using the
   19         CM/ECF system. Participants in the case who are registered CM/ECF users
              will be served by the CM/ECF system. Participants in the case who are not
   20         registered CM/ECF users will be served by mail or by other means permitted
              by the court rules.
   21
   22         I certify that I am employed in the office of a member of the bar of this Court
        at whose direction the service was made.
   23
              Executed on August 31, 2020, at Lancaster, California.
   24
              I declare under penalty of perjury that the foregoing is true and correct.
   25
   26               Ayesha Rector                        /s/ Ayesha Rector
                 (Type or print name)                                (Signature)
   27
   28
                                                  2
         HAVE A HEART COMPASSION CARE, INC. AND RYAN KUNKEL’S COMBINED MOTION TO CONFIRM
            ARBITRATION AWARD AND OPPOSITION TO MOTION TO VACATE ARBITRATION AWARD
